--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT is made effective as of the 28th day of October, 2003.

AMONG:

 

JOHN COCKBURN

(the "Principal Shareholder")

OF THE FIRST PART

AND:

 

BULLDOG TECHNOLOGIES INC.,
a Nevada corporation

(“Bulldog Nevada")

OF THE SECOND PART

AND:

 

NORTHWARD VENTURES, INC.,
a Nevada corporation

(“Northward")

OF THE THIRD PART

AND:

 

BULLDOG ACQUISITION CORP.,
a Nevada corporation

(“Northward Sub")

OF THE FOURTH PART

WHEREAS:     A.
The Boards of Directors of each of Northward, Northward Sub and Bulldog Nevada
deem it desirable and in the best interests of their respective shareholders
that Bulldog Nevada be merged with and into Northward Sub with Northward Sub as
the surviving corporation (the “Merger”) on the terms and subject to the
conditions of this Agreement;
    B.
The Boards of Directors of each of Northward, Northward Sub and Bulldog Nevada
have approved and adopted this Agreement;
    C.
Northward Sub is a wholly-owned subsidiary of Northward and Northward Sub joins
in the execution of this Agreement in order to provide certain representations,
warranties and covenants to Bulldog Nevada;
    D. Northward, as the sole shareholder of Northward Sub, has approved the
Merger;     E.
  
The Principal Shareholder is a director, officer and the principal shareholder
of Bulldog Nevada and joins in the execution of this Agreement in order to
provide certain representations, warranties and covenants to Northward and
Northward Sub; and
    F.
Northward has entered into an agreement with Bulldog Technologies Inc., a
British Columbia company, the Principal Shareholder and the remaining
shareholders of Bulldog BC dated the 28th day of October, 2003 whereby Northward
has agreed to acquire all of the issued and outstanding shares of Bulldog BC.


--------------------------------------------------------------------------------

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and of the sum of $10.00 paid by Northward to each
of the Principal Shareholder and to Bulldog Nevada, the receipt of which is
hereby acknowledged, the parties hereto agree each with the other as follows:

ARTICLE 1.
DEFINITIONS

1.1 Definitions. The following terms have the respective meanings specified in
this Article, unless the context indicates otherwise.         (a)
"Agreement" shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in the Agreement, and all amendments and
supplements, if any, to this Agreement;
        (b) "Antares" means Antares Investments Ltd., a Turks and Caicos
corporation;         (c)
"Antares Loans" means the loans by Antares to Bulldog BC, initially by loan
agreement dated August 28, 2003, as secured by a general security agreement
granted by Bulldog BC in favour of Antares and a guarantee by Bulldog Nevada;
        (d) "Bulldog BC" shall mean Bulldog Technologies Inc., a British
Columbia company;         (e)
"Bulldog BC Acquisition Agreement" shall mean the agreement between Northward,
Bulldog BC, the Principal Shareholder and the other shareholders of Bulldog BC
dated the 28th day of October, 2003 whereby Northward has agreed to acquire all
of the issued and outstanding shares of Bulldog BC;
        (f) "Exchange Act" shall mean the United States Securities Exchange Act
of 1934, as amended;         (g)
"GAAP" shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;
        (h)
"Northward Private Placement" shall mean private placement to be completed by
Northward pursuant to Section 2.3 of the Bulldog BC Acquisition Agreement;
        (i) "SEC" shall mean the Securities and Exchange Commission;         (j)
"Securities Act" shall mean the United States Securities Act of 1933, as
amended; and         (k)

"Taxes" shall include federal, state, provincial and local income taxes, capital
gains tax, value-added taxes, franchise, personal property and real property
taxes, levies, assessments, tariffs, duties (including any customs duty),
business license or other fees, sales, use and any other taxes relating to the
assets of the designated party or the business of the designated party for all
periods up to and including the Closing Date, together with any related charge
or amount, including interest, fines, penalties and additions to tax, if any,
arising out of tax assessments.


      1.2

Schedules. The following schedules are attached to and form part of this
Agreement:

Disclosure Schedule 2.9 – Certificate of Non-U.S. Shareholder and Certificate of
U.S. Shareholder
Disclosure Schedule 3.3 – Capitalization of Bulldog Nevada
Disclosure Schedule 3.4 – Bulldog Nevada Shareholders
Disclosure Schedule 3.7 – Actions and Proceedings
Disclosure Schedule 3.10 – Financial Statements
Disclosure Schedule 3.11 – Absence of Undisclosed Liabilities
Disclosure Schedule 3.13 – Absence of Undisclosed Changes
Disclosure Schedule 3.18 – Material Contracts
Disclosure Schedule 5.3 – Capitalization of Northward


--------------------------------------------------------------------------------


1.3 Currency. All dollar amounts referred to in this Agreement are in United
States funds, unless expressly stated otherwise.

ARTICLE 2.
THE MERGER

2.1
The Merger. At the Effective Time (as defined in Section 2.3 below), Bulldog
Nevada will be merged with and into Northward Sub in accordance with this
Agreement, the Certificate of Merger substantially in the form of Exhibit A
attached to this Agreement (the “Certificate of Merger”), and the applicable
provisions of Chapter 92A of the Nevada Revised Statutes (the “Nevada Law”).
Following the Merger, Northward Sub will continue as the surviving corporation
(the “Surviving Corporation”) and the separate existence of Bulldog Nevada will
cease, except insofar as it may be continued by Nevada Law.
      2.2
Closing. As soon as practicable following the satisfaction or waiver of the
conditions set forth in Section 6 of this Agreement, and provided that this
Agreement has not been terminated pursuant to Section 9, the parties to this
Agreement will hold a closing (the “Closing”) for the purpose of confirming the
consummation of the Merger at a time and date mutually agreed upon by the
parties. Unless otherwise agreed by the parties, the Closing will take place at
the offices of the lawyers for Northward or at such other location as agreed to
by the parties. Notwithstanding the location of the Closing, each party agrees
that the Closing may be completed by the exchange of undertakings between the
respective legal counsel for the Principal Shareholder, Bulldog Nevada,
Northward and Northward Sub, provided such undertakings are satisfactory to each
party’s respective legal counsel. The date on which the Closing actually occurs
is referred to as the “Closing Date.” At the Closing, the parties will execute
and exchange all documents, certificates and instruments contemplated by this
Agreement. The parties agree to use commercially reasonable efforts and all due
diligence to cause the Closing to be consummated on or before November 7, 2003
unless such date is extended by the mutual agreement of the parties.
      2.3
Effective Time of the Merger. The Merger will be effective at the time (the
“Effective Time”) of the filing of the Certificate of Merger with the Secretary
of State of the State of Nevada, which certificate is to be filed as soon as
practicable on or after the Closing Date.
      2.4
Effect of the Merger. The Merger will have the effect set forth in Section
92A.250 of Nevada Law. Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time all the property, rights, privileges,
powers and franchises of Northward Sub and Bulldog Nevada will vest in the
Surviving Corporation without further act or deed, and all debts, liabilities
and duties of Northward Sub and Bulldog Nevada will become the debts,
liabilities and duties of the Surviving Corporation. As a result or the Merger,
the Surviving Corporation will be the wholly-owned subsidiary of Northward.
      2.5 Certificate of Incorporation; Bylaws.         (a)
The certificate of incorporation of Northward Sub as in effect immediately prior
to the Effective Time will continue unchanged, except to the extent amended by
the Certificate of Merger, and will be the certificate of incorporation of the
Surviving Corporation until thereafter amended in accordance with the terms
thereof and in accordance with applicable law. The Certificate of Merger will
effect a name change of the Surviving Corporation to “Bulldog Technologies
Nevada Inc.”.
        (b)
At the Effective Time, the by-laws of Northward Sub, as in effect immediately
prior to the Effective Time, will be the by-laws of the Surviving Corporation
until thereafter amended in accordance with the terms thereof and in accordance
with applicable law.
      2.6
Directors and Officers. The directors and officers of the Surviving Corporation
after the Effective Time will be the following persons: John Cockburn and James
McMillan. Northward, as the sole shareholder of Northward Sub, by approving the
Merger has approved these individuals as the directors of the Surviving
Corporation and will take any further action in order to ensure the proper
appointment of such directors to the board of directors of the Surviving
Corporation.


--------------------------------------------------------------------------------


2.7
Taking of Necessary Action. If after the Effective Time any further action is
necessary to carry out the purposes of this Agreement or to vest the Surviving
Corporation with full title to all assets, rights, approvals, immunities and
franchises of either Northward Sub or Bulldog Nevada, the officers and
directors, or the former officers and directors, as the case may be, of
Northward, Northward Sub and Bulldog Nevada and the Surviving Corporation will
take all such necessary action.
      2.8
Merger Consideration. Each share of Bulldog Nevada common stock, par value
$0.001 per share (“Bulldog Nevada Common Stock”) issued and outstanding
immediately prior to the Effective Time (other than Dissenting Shares, as
defined in Section 2.10) will, by virtue of the Merger and without any action on
the part of the holder thereof, be converted into one share of Northward Common
Stock (as defined in Section 5.3) as existing after completion of the Stock
Split contemplated by Section 7.13 of this Agreement. All certificates
representing the shares of Northward Common Stock issued on effectiveness of the
Merger will be endorsed with the following legend pursuant to the Securities Act
in order to reflect that the fact that the shares of Northward Common Stock will
be issued to the shareholders of Bulldog Nevada pursuant to exemptions or safe
harbours from the registration requirements of the Securities Act:
         

For holders of Bulldog Nevada Common Stock resident in the United States:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION D
OF THE ACT OR PURSUANT TO THE SAFEHARBOUR FROM THE REGISTRATION REQUIREMENTS OF
THE ACT PROVIDED BY REGULATION S OF THE ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE ACT”.

For holders of Bulldog Nevada Common Stock resident outside the United States:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”


--------------------------------------------------------------------------------


2.9
Stock Certificate Conversion Procedure. After the Effective Time, each holder of
Bulldog Nevada Common Stock will be entitled to exchange his, her, or its
certificate representing the Bulldog Nevada Common Stock (“Bulldog Nevada Stock
Certificate”) for a certificate representing the number of shares of Northward
Common Stock into which the number of shares of Bulldog Nevada Common Stock
previously represented by such certificate surrendered have been converted
pursuant to Section 2.8 of this Agreement. Each holder of Bulldog Nevada Common
Stock may exchange his, her or its Bulldog Nevada Stock Certificate by
delivering such Bulldog Nevada Stock Certificate to Northward duly endorsed in
blank (or accompanied by duly executed stock powers duly endorsed in blank), in
each case in proper form for transfer, with signatures guaranteed, and, if
applicable, with all stock transfer and any other required documentary stamps
affixed thereto and with appropriate instructions to allow the transfer agent to
issue certificates for the Northward Common Stock to the holder thereof together
with: (i) a Regulation S Investment Letter (if such holder is resident outside
of the United States), a copy of which is attached hereto in Section 2.9, or
(ii) a Regulation D Investment Letter (if such holder is resident in the United
States), a copy of which is attached hereto in Section 2.9. Until surrendered as
contemplated by this Section 2.9, each Bulldog Nevada Stock Certificate will be
deemed at any time after the Effective Time to represent only the right to
receive Northward Common Stock certificates representing the number of whole
shares of Northward Common Stock into which the shares of Bulldog Nevada Common
Stock formerly represented by such certificate have been converted. Upon receipt
of such duly endorsed Bulldog Nevada Stock Certificates, Northward will cause
the issuance of the number of shares of Northward Common Stock as converted
pursuant to Section 2.8 of this Agreement.
    2.10
Appraisal Rights. Notwithstanding any provision of this Agreement to the
contrary, shares of Bulldog Nevada Common Stock (the “Dissenting Shares”) that
are issued and outstanding immediately prior to the Effective Time and held by
stockholders who did not vote in favor of the Merger and who comply with all of
the relevant provisions of Sections 92A.300 to 92A.500 of Nevada Law (the
“Dissenting Stockholders”) will not be converted into or be exchangeable for the
right to receive Northward Common Stock, unless and until such holders have
failed to perfect or have effectively withdrawn or lost their rights to
appraisal under Nevada Law. Bulldog Nevada will give Northward (i) immediate
oral notice followed by prompt written notice of any written demands for
appraisal of any shares of Bulldog Nevada Common Stock, attempted withdrawals of
any such demands and any other instruments served pursuant to Nevada Law and
received by Bulldog Nevada relating to stockholders' rights of appraisal, and
(ii) will keep Northward informed of the status of all negotiations and
proceedings with respect to demands for appraisal under Nevada Law. If any
Dissenting Stockholder fails to perfect or will have effectively withdrawn or
lost the right to appraisal, the shares of Bulldog Nevada Common Stock held by
such Dissenting Stockholder will thereupon be treated as though such shares had
been converted into the right to receive Northward Common Stock pursuant to
Section 2.8 of this Agreement.
    2.11
No Further Ownership Rights in Bulldog Nevada Common Stock. The promise to
exchange the Bulldog Nevada Common Stock for shares of Northward Common Stock in
accordance with the terms of this Agreement will be deemed to have been given in
full satisfaction of all rights pertaining to the Bulldog Nevada Common Stock,
and there will be no further registration of transfers on the stock transfer
books of Bulldog Nevada of the shares of Bulldog Nevada Common Stock that were
outstanding immediately prior to the Effective Time. From and after the
Effective Time, the holders of Bulldog Nevada Common Stock outstanding
immediately prior to the Effective Time will cease to have any rights with
respect to such Bulldog Nevada Common Stock, except as otherwise provided in
this Agreement or by law.
    2.12
Distributions with Respect to Unsurrendered Bulldog Nevada Common Stock. No
dividends or other distributions by Northward with a record date after the
Effective Time will be paid to the holder of any unsurrendered Bulldog Nevada
Stock Certificate until the surrender of such Bulldog Nevada Stock Certificate
in accordance with Section 2.9 of this Agreement. Following surrender of any
such Bulldog Nevada Stock Certificate, Northward will pay to the holder of the
Northward Common Stock certificate issued in exchange the Bulldog Nevada Stock
Certificate, without interest, (i) at the time of such surrender, the amount of
any dividends or other distributions with a record date after the Effective Time
and paid before the time of such surrender with respect to such Northward Common
Stock which such holder is entitled pursuant to Section 2.8 of this Agreement,
and (ii) at the appropriate payment date, the amount of any dividends or other
distributions with a record date after the Effective Time but prior to such
surrender and with a payment date subsequent to such surrender payable with


--------------------------------------------------------------------------------


  respect to such Northward Common Stock.     2.13
No Liability. Neither Northward, Northward Sub, nor the Surviving Corporation
will be liable to any person in respect of shares of Bulldog Nevada Common
Stock, or dividends or distributions with respect thereto, pursuant to any
applicable abandoned property, escheat or similar law. If any Bulldog Nevada
Stock Certificate has not have been surrendered prior to seven years after the
Effective Time (or immediately prior to such earlier date on which any Bulldog
Nevada Stock Certificate, or any dividends or distributions payable to the
holder of such Bulldog Nevada Stock Certificate would otherwise escheat to or
become the property of any governmental body or authority), any such Northward
Common Stock, dividends or distributions in respect of such Bulldog Nevada Stock
Certificate will, to the extent permitted by applicable law, become the property
of the Surviving Corporation, free and clear of all claims or interest of any
person previously entitled to such certificate
    2.14
Lost, Stolen or Destroyed Certificates. If any certificate representing Bulldog
Nevada Common Stock has been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the person claiming such certificate or agreement to
be lost, stolen or destroyed and, if required by Northward, the posting by such
person of a bond in such reasonable amount as Northward may direct as indemnity
against any claim that may be made against it with respect to such certificate,
Northward will cause to be issued in exchange for such lost, stolen or destroyed
certificate, the applicable Northward Common Stock deliverable in respect
thereof, pursuant to Section 2.8 of this Agreement.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF BULLDOG NEVADA AND
THE PRINCIPAL SHAREHOLDER

Bulldog Nevada and the Principal Shareholder each joint and severally represent
and warrant to Northward, and acknowledge that Northward are relying upon such
representations and warranties, in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Northward, as follows:

3.1
Organization and Good Standing. Bulldog Nevada is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction and has
all requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. Bulldog Nevada is duly qualified to do business
and is in good standing as a foreign corporation in each of the jurisdictions in
which it owns property, leases property, does business, or is otherwise required
to do so, where the failure to be so qualified would have a material adverse
effect on the business of Bulldog Nevada taken as a whole.
    3.2
Authority. Bulldog Nevada has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the “Bulldog Nevada Merger Documents”) to be signed by
Bulldog Nevada and to perform its obligations thereunder and to consummate the
Merger contemplated thereby. The execution and delivery of each of the Bulldog
Nevada Merger Documents by Bulldog Nevada and the consummation of the Merger
contemplated thereby have been duly authorized by its Board of Directors. No
other corporate or shareholder proceedings on the part of Bulldog Nevada is
necessary to authorize such documents or to consummate the Merger contemplated
thereby other than the approval of the shareholders of Bulldog Nevada to the
approval of the Merger. This Agreement has been, and the other Bulldog Nevada
Merger Documents when executed and delivered by Bulldog Nevada as contemplated
by this Agreement will be, duly executed and delivered by Bulldog Nevada and
this Agreement is, and the other Bulldog Nevada Merger Documents when executed
and delivered by Bulldog Nevada as contemplated hereby will be, the valid and
binding obligation of Bulldog Nevada enforceable in accordance with their
respective terms, except (1) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally, (2) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (3) as limited by public policy.
    3.3
Capitalization of Bulldog Nevada. The entire authorized capital stock and other
equity securities of Bulldog Nevada consists of 20,000,000 shares of Bulldog
Nevada Common Stock, par value of $0.001 per share, and 5,000,000 shares of
preferred stock, par value of $0.001 per share (the “Bulldog Preferred Stock”).
There are 9,081,500 shares of Bulldog Nevada Common Stock and no


--------------------------------------------------------------------------------


 
shares of Bulldog Preferred Stock issued and outstanding as of the date of this
Agreement. Except as set forth on Disclosure Schedule 3.3, all of the issued and
outstanding shares of Bulldog Nevada Common Stock have been duly authorized, are
validly issued, were not issued in violation of any preemptive rights and are
fully paid and non-assessable, are not subject to pre-emptive rights and were
issued in full compliance with all federal, state, and local laws, rules and
regulations. Except as set forth on Disclosure Schedule 3.3, there are no
outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating Bulldog Nevada to issue any
additional shares of Bulldog Nevada Common Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Bulldog Nevada any shares of Bulldog Nevada Common Stock. Except as
set forth on Disclosure Schedule 3.3, there are no agreements purporting to
restrict the transfer of the Bulldog Nevada Common Stock, no voting agreements,
voting trusts, or other arrangements restricting or affecting the voting of the
Bulldog Nevada Common Stock.
      3.4
Title to Bulldog Nevada Common Stock. Disclosure Schedule 3.4 contains a true
and complete list of the holders of all issued and outstanding shares of Bulldog
Nevada Common Stock (the “Bulldog Nevada Stockholders”) including each holder’s
name, address, number of shares held and date of issuance.
      3.5
No Subsidiaries. Bulldog Nevada does not have any subsidiaries or agreements of
any nature to acquire any subsidiary or to acquire or lease any other business
operations and will not prior to the Closing Date acquire, or agree to acquire,
any subsidiary or business without the prior written consent of Northward.
      3.6
Non-contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Merger, will:
 
    (1)
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Bulldog Nevada under any term, condition or provision of any loan or
credit agreement, note, debenture, bond, mortgage, indenture, lease or other
agreement, instrument, permit, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Bulldog Nevada, or any of its
respective property or assets;
        (2) violate any provision of the memorandum or articles of Bulldog
Nevada; or         (3)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Bulldog Nevada or
any of its respective property or assets.
    3.7
Actions and Proceedings. There is no claim, charge, arbitration, grievance,
action, suit, investigation or proceeding by or before any court, arbiter,
administrative agency or other governmental authority now pending or, to the
best knowledge of Bulldog Nevada or the Principal Shareholder, threatened
against Bulldog Nevada or which involves any of the business, or the properties
or assets of Bulldog Nevada that, if adversely resolved or determined, would
have a material adverse effect on the business, operations, assets, properties,
prospects, or conditions of Bulldog Nevada taken as a whole (a “Bulldog Nevada
Material Adverse Effect”). There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such a Bulldog Nevada Material Adverse Effect. Disclosure
Schedule 3.7 lists all pending legal claims or proceedings, whether or not such
claim or proceeding would result in a Bulldog Nevada Material Adverse Effect.
      3.8 Compliance.         (a)
Bulldog Nevada is in compliance with, are not in default or violation in any
material respect under, and have not been charged with or received any notice at
any time of any material violation by it of, any statute, law, ordinance,
regulation, rule, decree or other applicable regulation to the business or
operations of Bulldog Nevada;
        (b) Bulldog Nevada is not subject to any judgment, order or decree
entered in any


--------------------------------------------------------------------------------


   
lawsuit or proceeding applicable to its business and operations that would
constitute a Bulldog Nevada Material Adverse Effect;
        (c)
Bulldog Nevada has duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Bulldog Nevada, threatened, and none of them will be adversely affected by the
consummation of the Merger contemplated hereby; and
        (d)
Bulldog Nevada has operated in material compliance with all laws, rules,
statutes, ordinances, orders and regulations applicable to its business. Bulldog
Nevada has not received any notice of any violation thereof, nor is Bulldog
Nevada aware of any valid basis therefore.
      3.9
Filings, Consents and Approvals. Other than the approval of holders owning a
majority of the Bulldog Nevada Common Stock, no filing or registration with, no
notice to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Bulldog Nevada of the Merger contemplated by this Agreement or
to enable Northward to continue to conduct Bulldog Nevada’s business after the
Closing Date in a manner which is consistent with that in which it is presently
conducted.
      3.10
Financial Representations. Attached to this Agreement as Disclosure Schedule
3.10 are true, correct, and complete copies of audited balance sheets for
Bulldog Nevada dated as of August 31, 2003 and August 31, 2002, together with
related statements of income, cash flows, and changes in shareholder's equity
for the fiscal years then ended (collectively, the “Financial Statements”). The
Financial Statements (a) are in accordance with the books and records of Bulldog
Nevada, (b) present fairly the financial condition of Bulldog Nevada as of the
respective dates indicated and the results of operations for such periods, and
(c) have been prepared in accordance with GAAP. Bulldog Nevada has not received
any advice or notification from its independent certified public accountants
that Bulldog Nevada has used any improper accounting practice that would have
the effect of not reflecting or incorrectly reflecting in the Financial
Statements or the books and records of Bulldog Nevada, any properties, assets,
liabilities, revenues, or expenses. The books, records, and accounts of Bulldog
Nevada accurately and fairly reflect, in reasonable detail, the Merger, assets,
and liabilities of Bulldog Nevada. Bulldog Nevada has not engaged in any
transaction, maintained any bank account, or used any funds of Bulldog Nevada,
except for transactions, bank accounts, and funds which have been and are
reflected in the normally maintained books and records of Bulldog Nevada.
      3.11
Absence of Undisclosed Liabilities. Except as set forth in Disclosure Schedule
3.11, Bulldog Nevada has no liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise, which:
        (a) are not set forth in the Financial Statements or have not heretofore
been paid or discharged;         (b)
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed (or are
not required to be disclosed in accordance with GAAP); or
        (c)
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Financial Statements.
       
For purposes of this Agreement, the term “liabilities” includes, any direct or
indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency,
cost, expense, obligation or responsibility, fixed or unfixed, known or unknown,
asserted choate or inchoate, liquidated or unliquidated, secured or unsecured.
    3.12 Tax Matters.


--------------------------------------------------------------------------------


  (a)
As of the date hereof, (i) Bulldog Nevada has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to them; and (ii) all such returns are true and correct in
all material respects.
        (b)
Bulldog Nevada has paid all Taxes that have become or are due with respect to
any period ended on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheet for those Taxes not yet due and payable,
except for any Taxes the nonpayment of which will not have a Bulldog Nevada
Material Adverse Effect.
        (c)
Bulldog Nevada is not presently under and has not received notice of, any
contemplated investigation or audit by the Canada Customs and Revenue Agency or
the Internal Revenue Service or any foreign or state taxing authority concerning
any fiscal year or period ended prior to the date hereof.
        (d)
All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency.
      3.13
Absence of Changes. Except as set forth in Disclosure Schedule 3.13, since
August 31, 2003, Bulldog Nevada has not, other than in connection with the
Antares Loans:
        (a)
incurred any liabilities, other than liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;
        (b)
sold, encumbered, assigned or transferred any fixed assets or properties which
would have been included in the assets of Bulldog Nevada if the closing had been
held on August 31, 2003 or on any date since then, except for ordinary course of
business transactions consistent with past practice;
        (c)
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the assets or properties of Bulldog
Nevada to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;
        (d)
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, whether or not in the ordinary
course of business;
        (e)
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities other than the shares of Bulldog Nevada
Common Stock purchased from William Heisinger;
        (f)
suffered any damage, destruction or loss, whether or not covered by insurance,
materially and adversely its business, operations, assets, properties or
prospects;
        (g)
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);
        (h)
received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;


--------------------------------------------------------------------------------


  (i)
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $10,000, except such as may be involved
in ordinary repair, maintenance or replacement of its assets;
          (j)
other than in the ordinary course of business, increase the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or made any
increase in, or any addition to, other benefits to which any of its employees
may be entitled;
          (k) changed any of the accounting principles followed or the methods
of applying such principles;           (l) entered into any transaction other
than in the ordinary course of business consistent with past practice; or      
    (m) agreed, whether in writing or orally, to do any of the foregoing.      
  3.14
Personal Property. Bulldog Nevada does not own or lease any furniture, fixtures
or other tangible personal property or assets owned or leased by Bulldog Nevada.
        3.15
Employees and Consultants. All employees and consultants of Bulldog Nevada have
been paid all salaries, wages, income and any other sum due and owing to them by
Bulldog Nevada as at the end of the most recent completed pay period. Bulldog
Nevada is not aware of any labor conflict with any of Bulldog Nevada employees
that might reasonably be expected to have a Bulldog Nevada Material Adverse
Effect. Except as disclosed in Schedule 3.15, Bulldog Nevada has not entered
into any written contracts of employment or consulting agreements,. All amounts
required to be withheld by Bulldog Nevada from employees salaries or wages and
paid to any governmental or taxing authority have been so withheld and paid. No
employee of Bulldog Nevada is in violation of any term of any employment
contract, non-disclosure agreement, non-competition agreement or any other
contract or agreement relating to the relationship of such employee with Bulldog
Nevada or any other nature of the business conducted or to be conducted by
Bulldog Nevada or the Surviving Corporation.
        3.16
Intellectual Property Bulldog Nevada does not own any intellectual property
assets owned by Bulldog BC, as represented by Bulldog BC in the Bulldog BC
Acquisition Agreement.
        3.17 Real Property. Bulldog Nevada does not lease or own any real
property     3.18
Material Contracts and Transactions. Disclosure Schedule 3.18 contains a list of
all material contracts, agreements, licenses, permits, arrangements,
commitments, instruments, understandings or contracts, whether written or oral,
express or implied, contingent, fixed or otherwise, to which Bulldog Nevada is a
party (collectively, the “Contracts”).
          (a)
Except as listed on Disclosure Schedule 3.18, Bulldog Nevada is not a party to
any written or oral:
            (1)
agreement for the purchase, sale or lease of any capital assets, or continuing
contracts for the purchase or lease of any materials, supplies, equipment, real
property or services;
            (2)
agreement regarding, sales agency, distributorship, or the payment of
commissions;
            (3)
agreement for the employment or consultancy of any person or entity;
            (4)
note, debenture, bond, trust agreement, letter of credit agreement loan
agreement, or other contract or commitment for the borrowing or lending of
money, or agreement or arrangement for a line of credit or guarantee, pledge,


--------------------------------------------------------------------------------


      or undertaking of the indebtedness of any other person;             (5)
agreement, contract, or commitment for any charitable or political contribution;
            (6)
agreement, contract, or commitment limiting or restraining Bulldog Nevada, their
business or any successor thereto from engaging or competing in any manner or in
any business or from hiring any employees, nor is any employee of Bulldog Nevada
subject to any such agreement, contract, or commitment;
            (7) material agreement, contract, or commitment not made in the
ordinary course of business;             (8)
agreement establishing or providing for any joint venture, partnership, or
similar arrangement with any other person or entity;
            (9) agreement, contract or understanding containing a “change in
control,” or similar provision; or             (10) power of attorney or similar
authority to act.           (b)
Each Contract is in full force and effect, and there exists no material breach
or violation of or default by Bulldog Nevada under any Contract, or any event
that with notice or the lapse of time, or both, will create a material breach or
violation thereof or default under any Contract by Bulldog Nevada. The
continuation, validity, and effectiveness of each Contract will in no way be
affected by the consummation of the Merger contemplated by this Agreement.
Except as listed on Disclosure Schedule 3.18, there exists no actual or
threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Contract. A true, correct and complete copy (and
if oral, a description of material terms) of each Contract, as amended to date,
has been furnished to Northward.
        3.19
Certain Transactions. Bulldog Nevada is not indebted, directly or indirectly, to
any of its officers, directors or shareholders or to their respective spouses or
children, in any amount whatsoever. Bulldog Nevada is not a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation.
        3.20
No Brokers. Bulldog Nevada has not incurred any obligation or liability to any
party for any brokerage fees, agent's commissions, or finder's fees in
connection with the Merger contemplated by this Agreement for which Northward
would be responsible.
        3.21
Minute Books. The minute books of Bulldog Nevada provided to Northward contain a
complete summary of all meetings of directors and shareholders since the time of
incorporation of such entity and reflect all transactions referred to in such
minutes accurately in all material respects.
        3.22
Completeness of Disclosure. No representation or warranty by Bulldog Nevada in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Northward pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

ARTICLE 4.
COVENANTS, REPRESENTATIONS AND WARRANTIES
OF THE PRINCIPAL SHAREHOLDER

The Principal Shareholder covenants with and represents and warrants to
Northward as follows, and acknowledges that Northward is relying upon such
covenants, representations and warranties in connection with the purchase by
Northward of the Bulldog Nevada Shares, as follows:

4.1
The Principal Shareholder is the legal and beneficial owner of the shares of
Bulldog Nevada Common Stock set forth in Disclosure Schedule 3.4.


--------------------------------------------------------------------------------


4.2
No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from the Principal Shareholder of any of
Bulldog Nevada Shares held by the Principal Shareholder.
    4.3 This Agreement has been duly authorized, validly executed and delivered
by the Principal Shareholder.     4.4
The Principal Shareholder will vote all shares legally and beneficially owned by
the Principal Shareholder in favour of the Merger and will otherwise use his
best efforts to secure shareholder approval of the Merger by the shareholders of
Bulldog Nevada.
    4.5
The Principal Shareholder is an investor in securities of companies in the
development stage and acknowledges that it is able to fend for itself, can bear
the economic risk of its investment, and has such knowledge and experience in
financial or business matters such that it is capable of evaluating the merits
and risks of the investment in the Northward Common Stock.
    4.6
The Principal Shareholder believes it has received all the information it
considers necessary or appropriate for deciding whether to execute this
Agreement, including a copy of the Northward SEC Documents. The Principal
Shareholder further represents that it has had an opportunity to ask questions
and receive answers from Northward regarding the terms and conditions of the
Merger and the business, properties, prospects and financial condition of
Northward. The Principal Shareholder has had full opportunity to discuss this
information with the Principal Shareholder’s legal and financial advisers prior
to execution of this Agreement.
    4.7
The Principal Shareholder acknowledges that the Merger has not been reviewed by
the SEC and that the shares of Northward Common Stock will be issued pursuant to
an exemption from registration under the Securities Act.
    4.8
The Principal Shareholder understands that the shares of Northward Common Stock
it will be issued will be characterized as "restricted securities" under the
federal securities laws inasmuch as they are being acquired in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, the Principal Shareholder
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
    4.9
The Northward Common Stock will be acquired by the Principal Shareholder for
investment for the Principal Shareholder's own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Principal Shareholder has no present intention of selling, granting
any participation in, or otherwise distributing the same. The Principal
Shareholder does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of the share of Northward Common Stock to
be issued on Closing.

ARTICLE 5.
REPRESENTATIONS AND WARRANTIES OF
NORTHWARD

Northward and Northward Sub jointly and severally represent and warrant to
Bulldog Nevada, and the Principal Shareholder and acknowledge that Bulldog
Nevada and the Principal Shareholder are relying upon such representations and
warranties in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of Bulldog
Nevada, as follows:

5.1
Organization and Good Standing. Northward and Northward Sub are each duly
organized, validly existing and in good standing under the laws of Nevada and
have all requisite corporate power and authority to own, lease and to carry on
its respective businesses as now being


--------------------------------------------------------------------------------


 
conducted. Northward is duly qualified to do business and is in good standing as
foreign corporations in each of the jurisdictions in which it owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the
businesses, operations, or financial condition of Northward. Northward Sub has
not carried on any business or acquired any assets or incurred any liabilities
since its incorporation, other than by reason of execution of this Agreement.
    5.2
Authority. Northward and Northward Sub have all requisite corporate power and
authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Northward Merger Documents”)
to be signed by Northward and Northward Sub and to perform their obligations
thereunder and to consummate the Merger contemplated thereby. The execution and
delivery of each of the Northward Merger Documents by Northward and Northward
Sub and the consummation by Northward and Northward Sub of the Merger
contemplated thereby have been duly authorized by their respective Board of
Directors and no other corporate or shareholder proceedings on the part of
Northward or Northward Sub are necessary to authorize such documents or to
consummate the Merger contemplated thereby. This Agreement has been, and the
other Northward Merger Documents when executed and delivered by Northward and
Northward Sub as contemplated by this Agreement will be, duly executed and
delivered by Northward and Northward Sub and this Agreement is, and the other
Northward Merger Documents when executed and delivered by Northward and
Northward Sub, as contemplated hereby will be, the valid and binding obligations
of Northward and Northward Sub enforceable in accordance with their respective
terms, except (1) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally, (2) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (3) as limited by public policy.
    5.3
Capitalization of Northward. The entire authorized capital stock and other
equity securities of Northward (“Northward Stock”) consists of 100,000,000
shares of common stock, par value $0.0001 (“Northward Common Stock”) and
10,000,000 shares of Preferred Stock, no par value (“Northward Preferred
Stock”). There are 4,210,000 shares of Northward common stock and no shares of
Northward Preferred Stock issued and outstanding as of the date of this
Agreement. All of the issued and outstanding shares of Northward Stock have been
duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal, state,
and local laws, rules and regulations. Except as set forth on Disclosure
Schedule 5.3, there are no outstanding options, warrants, subscriptions, phantom
shares, conversion rights, or other rights, agreements, or commitments
obligating Northward to issue any additional shares of Northward Stock, or any
other securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from Northward any shares of Northward Stock. Except as
set forth on Disclosure Schedule 5.3, there are no agreements purporting to
restrict the transfer of the Northward Stock, no voting agreements, voting
trusts, or other arrangements restricting or affecting the voting of the
Northward Stock.
    5.4
Capitalization of Northward Sub. The entire authorized capital stock and other
equity securities of Northward Sub (“Northward Sub Stock”) consists of
100,000,000 shares of common stock, par value $0.0001 (“Northward Sub Common
Stock”) and 10,000,000 shares of Preferred Stock, no par value (“Northward Sub
Preferred Stock”). There are 1,000 shares of Northward Sub common stock and no
shares of Northward Sub Preferred Stock issued and outstanding as of the date of
this Agreement. All of the issued and outstanding shares of Northward Sub Stock
have been duly authorized, are validly issued, were not issued in violation of
any pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal, state,
and local laws, rules and regulations. There are no outstanding options,
warrants, subscriptions, phantom shares, conversion rights, or other rights,
agreements, or commitments obligating Northward Sub to issue any additional
shares of Northward Sub Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from
Northward any shares of Northward Sub Stock. There are no agreements purporting
to restrict the transfer of the Northward Stock, no voting agreements, voting
trusts, or other arrangements restricting or affecting the voting of the
Northward Stock.
    5.5
Validity of Northward Common Stock Issuable upon the Merger. The shares of
Northward Common Stock to be issued to the Principal Shareholder upon
consummation of the Merger in accordance with this Agreement will, upon
issuance, have been duly and validly authorized and, when so issued in


--------------------------------------------------------------------------------


 
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable.
      5.6
Actions and Proceedings. There is no claim, charge, arbitration, grievance,
action, suit, investigation or proceeding by or before any court, arbiter,
administrative agency or other governmental authority now pending or, to the
best knowledge of Northward or Northward Sub, threatened against Northward or
Northward Sub which involves any of the business, or the properties or assets of
Northward or Northward Sub that, if adversely resolved or determined, would have
a material adverse effect on the business, operations, assets, properties,
prospects or conditions of Northward or Northward Sub taken as a whole. There is
no reasonable basis for any claim or action that, based upon the likelihood of
its being asserted and its success if asserted, would have such a material
adverse effect.
      5.7
SEC Filings. Northward has furnished or made available to Bulldog Nevada and the
Principal Shareholder a true and complete copy of each report, schedule,
registration statement and proxy statement filed by Northward with the SEC since
the inception of Northward (as such documents have since the time of their
filing been amended, the "Northward SEC Documents"). Northward has timely filed
with the SEC all documents required to have been filed pursuant to the
Securities Act and the Exchange Act. As of their respective dates, Northward SEC
Documents complied in all material respects with the requirements of the
Securities Act, or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Northward SEC Documents,
and none of Northward SEC Documents contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
      5.8
Financial Representations. Included with the Northward SEC Documents are true,
correct, and complete copies of audited balance sheets for Northward dated as of
August 31, 2003 and August 31, 2002, together with related statements of income,
cash flows, and changes in shareholder's equity for the fiscal years then ended
(collectively, the “Northward Financial Statements”). The Northward Financial
Statements (a) are in accordance with the books and records of Northward, (b)
present fairly the financial condition of Northward as of the respective dates
indicated and the results of operations for such periods, and (c) have been
prepared in accordance with GAAP. Northward has not received any advice or
notification from its independent certified public accountants that Northward
has used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the Northward Financial Statements or
the books and records of Northward, any properties, assets, liabilities,
revenues, or expenses. The books, records, and accounts of Northward accurately
and fairly reflect, in reasonable detail, the Merger, assets, and liabilities of
Northward. Northward has not engaged in any transaction, maintained any bank
account, or used any funds of Northward, except for transactions, bank accounts,
and funds which have been and are reflected in the normally maintained books and
records of Northward. Northward Sub has not carried on any business, entered
into any agreements or incurred any liabilities since its incorporation, other
than as expressly contemplated by this Agreement.
      5.9
Absence of Undisclosed Liabilities. Except as set forth in Disclosure Schedule
3.11, Northward has no liabilities or obligations either direct or indirect,
matured or unmatured, absolute, contingent or otherwise, which:
        (a)
are not set forth in the Northward Financial Statements or have not heretofore
been paid or discharged;
        (b)
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed (or are
not required to be disclosed in accordance with GAAP); or
        (c)
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Northward Financial Statements.
       
For purposes of this Agreement, the term “liabilities” includes, any direct or
indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency,
cost, expense, obligation or


--------------------------------------------------------------------------------


 
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured.
    5.10
Absence of Certain Changes or Events. Except as and to the extent disclosed in
the Northward SEC Documents, there has not been (a) a material adverse effect to
the business, operations or financial conditions of Northward, or (b) any
significant change by Northward in its accounting methods, principles or
practices.
    5.11
Filings, Consents and Approvals. No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Northward and Northward Sub of the Merger contemplated by this Agreement to
continue to conduct its business after the Closing Date in a manner which is
consistent with that in which it is presently conducted.
    5.12
Personal Property. There are no material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by Northward or
Northward Sub, except as disclosed in the Northward SEC Documents.
    5.13
Employees and Consultants. Neither Northward nor Northward Sub have any
employees or consultants, except as disclosed in the Northward SEC Documents.
    5.14
Material Contracts and Transactions. Other than as expressly contemplated by
this Agreement, there are no material contracts, agreements, licenses, permits,
arrangements, commitments, instruments, understandings or contracts, whether
written or oral, express or implied, contingent, fixed or otherwise, to which
Northward or Northward Sub is a party except as disclosed in the Northward SEC
Documents.
    5.15
No Brokers. Neither Northward nor Northward Sub has incurred any obligation or
liability to any party for any brokerage fees, agent's commissions, or finder's
fees in connection with the Merger contemplated by this Agreement for which
Bulldog Nevada would be responsible.
    5.16
Minute Books. The minute books of Northward provided to Bulldog Nevada contain a
complete summary of all meetings of directors and shareholders since the time of
incorporation of such entity and reflect all transactions referred to in such
minutes accurately in all material respects.
    5.17
Completeness of Disclosure. No representation or warranty by Northward or
Northward Sub in this Agreement nor any certificate, schedule, statement,
document or instrument furnished or to be furnished to Bulldog Nevada pursuant
hereto contains or will contain any untrue statement of a material fact or omits
or will omit to state a material fact required to be stated herein or therein or
necessary to make any statement herein or therein not materially misleading.

ARTICLE 6.
CLOSING CONDITIONS

6.1
Conditions Precedent to Closing by Northward and Northward Sub. The obligations
of Northward and Northward Sub to consummate the Merger is subject to the
satisfaction of the conditions set forth below, unless any such condition is
waived Northward and Northward Sub at the Closing. The Closing of the Merger
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing. These conditions of closing are for the benefit of Northward and
Northward Sub and may be waived by Northward and Northward Sub in their
discretion.
        (a)
Representations and Warranties. The representations and warranties of Bulldog
Nevada and the Principal Shareholder set forth in this Agreement will be true,
correct and complete in all respects as of the Closing Date, as though made on
and as of the Closing Date and Bulldog Nevada and the Principal Shareholder will
have delivered to Northward a certificate dated as of the Closing Date, to the
effect that the representations and warranties made by Bulldog Nevada and the
Principal Shareholder in this Agreement are true and correct.


--------------------------------------------------------------------------------


  (b)
Performance. All of the covenants and obligations that Bulldog Nevada and the
Principal Shareholder are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects.
          (c)
Merger Documents. This Agreement and all other Bulldog Nevada Merger Documents
necessary or reasonably required to consummate the Merger, all in form and
substance reasonably satisfactory to Northward, will have been executed and
delivered to Northward.
          (d)
Secretary's Certificate – Bulldog Nevada. Northward will have received a
certificate of the Secretary of Bulldog Nevada attaching (i) a copy of Bulldog
Nevada's articles of incorporation and bylaws, as amended through the Closing
Date certified by the Nevada Secretary of State; (ii) certified copies of
resolutions duly adopted by the Board of Directors of Bulldog Nevada and the
Bulldog Nevada Stockholders approving the execution and delivery of this
Agreement and the other Merger Documents and the consummation of the Merger and
the other transactions contemplated hereby and thereby; and (iii) a certificate
as to the incumbency and signatures of the officers of Bulldog Nevada executing
this Agreement and the Merger Documents executed on the Closing Date as
contemplated by this Agreement.
          (e)
Opinion of Bulldog Nevada's Counsel. Bulldog Nevada will furnish Northward with
an opinion, dated as of the Closing Date, of Clark Wilson, Barristers and
Solicitors, counsel for Bulldog Nevada, and such other local or special counsel
as is appropriate, all of which opinions will be in form and substance
reasonably satisfactory to Northward and its counsel.
          (f)
Supplement to Disclosure Schedules. Any additional disclosures made in the
supplemental Disclosure Schedules of Bulldog Nevada made pursuant to Section 7.4
of this Agreement will be acceptable to Northward in their sole discretion.
          (g)
Third Party Consents. Bulldog Nevada will have received duly executed copies of
all third-party consents and approvals contemplated by the Merger Documents, in
form and substance reasonably satisfactory to Northward.
          (h)
No Material Adverse Change. No Bulldog Nevada Material Adverse Effect will have
occurred since the date of this Agreement.
          (i)
No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would (i) prevent the consummation of
any of the Merger contemplated by this Agreement, or (ii) cause the Merger to be
rescinded following consummation.
          (j)
Due Diligence Review. Northward will be reasonably satisfied in all respects
with their due diligence investigation and review of Bulldog Nevada.
          (k)
Compliance with Securities Laws. Northward will have received evidence
satisfactory to Northward that all shares of Northward Common Stock issuable in
the Merger will be issuable without registration pursuant to the Securities Act
in reliance on the exemptions from the registration requirements of the
Securities Act provided by Rule 506 of Regulation D or in reliance on the
safeharbour from the registration requirements of the Securities Act provided by
Regulation S. In order to establish the availability of an exemption or
safeharbour from the registration requirements of the Securities Act for each
issuance of Northward Common Stock to each shareholder of Bulldog Nevada,
Bulldog Nevada will deliver to Northward on Closing investment representation
letters executed by each shareholder of Bulldog Nevada, other than Dissenting
Shareholders as contemplated below:
            (i)
each shareholder of Bulldog Nevada who is not a U.S. Person and who otherwise
satisfies the eligibility requirements for issuance of Northward Common Stock in
accordance with Rule 903 of Regulation S of the Securities Act will deliver the
Regulation S Investment Letter in a


--------------------------------------------------------------------------------


     
form reasonably acceptable to legal counsel for Northward and for Bulldog BC and
Bulldog Nevada; and
            (ii)
each shareholder of Bulldog Nevada resident in the United States will deliver
the Regulation D Investment Letter in a form reasonably acceptable to legal
counsel for Northward and for Bulldog BC and Bulldog Nevada.
         
Northward agrees that in the event that Bulldog Nevada is unable to deliver a
Regulation S Investment Letter or a Regulation D Investment Letter for each
shareholder of Bulldog Nevada, then Bulldog Nevada will accept the legal opinion
of the legal counsel for Northward confirming their opinion that the issuance of
Northward Common Stock to any shareholder of Bulldog Nevada not delivering an
appropriate investment letter may be completed without registration under the
Securities Act, provided the opinion sets forth the basis for the conclusion
that registration is not required.
        6.2
Conditions Precedent to Closing by Bulldog Nevada. The obligation of Bulldog
Nevada to consummate the Merger is subject to the satisfaction of the conditions
set forth below, unless such condition is waived by Bulldog Nevada at the
Closing. The Closing of the Merger will be deemed to mean a waiver of all
conditions to Closing. These conditions precedent are for the benefit of Bulldog
Nevada and may be waived by Bulldog Nevada in its discretion.
          (a)
Representations and Warranties. The representations and warranties of Northward
and Northward Sub set forth in this Agreement will be true, correct and complete
in all respects as of the Closing Date, as though made on and as of the Closing
Date and Northward and Northward Sub will have delivered to Bulldog Nevada a
certificate dated the Closing Date, to the effect that the representations and
warranties made by Northward and Northward Sub in this Agreement are true and
correct.
          (b)
Performance. All of the covenants and obligations that Northward and Northward
Sub are required to perform or to comply with pursuant to this Agreement at or
prior to the Closing must have been performed and complied with in all material
respects. Northward and Northward Sub must have delivered each of the documents
required to be delivered by them pursuant to this Agreement.
        (c)
Merger Documents. This Agreement and all Northward Merger Documents, all in form
and substance reasonably satisfactory to Bulldog Nevada, will have been executed
and delivered by Northward and Northward Sub, as applicable.
        (d)
Secretary's Certificate - Northward. Bulldog Nevada will have received a
certificate of the Secretary of Northward attaching (a) a copy of Northward's
certificate of incorporation, as amended through the Closing Date certified by
the Secretary of State of the State of Delaware; (b) a true and correct copy of
Northward's bylaws, as amended; (c) certified copies of resolutions duly adopted
by the Board of Directors of Northward and the sole stockholder of Northward,
approving the execution and delivery of this Agreement and the other Merger
Documents and the consummation of the Merger and the other transactions
contemplated hereby and thereby; and (d) a certificate as to the incumbency and
signatures of the officers of Northward executing this Agreement and the Merger
Documents executed by Northward on the Closing Date as contemplated by this
Agreement.
        (e)
Opinion of Northward’s Counsel. Northward will furnish Bulldog Nevada with an
opinion, dated as of the Closing Date, of O’Neill & Taylor PLLC, as Counsel for
Northward, and such other local or special counsel as is appropriate, all of
which opinions will be in form and substance reasonably satisfactory to Bulldog
Nevada and its counsel.
        (f)
Exercise of Appraisal Rights. The holders of no more than two (2%) percent of
the issued and outstanding shares of Bulldog Nevada Common Stock will have
exercised appraisal rights under Nevada Law as Dissenting Shareholders. Bulldog
Nevada and Northward will have resolved all matters of appraisal and payment
under Nevada Law for each Dissenting Shareholder to Northward Sub's
satisfaction.


--------------------------------------------------------------------------------


  (g)
Financing. Bulldog Nevada will have received confirmation from Northward that it
has completed the Northward Private Placement in the minimum amount required by
the Bulldog BC Acquisition Agreement, provided that the Northward Private
Placement may close concurrently with the closing of the Merger.
        (h)
Supplement to Disclosure Schedules. Any additional disclosures made in the
supplemental Disclosure Schedules of Northward made pursuant to Section 7.4 of
this Agreement will be acceptable to Bulldog Nevada in its sole discretion.
        (i)
Third Party Consents. Northward will have received duly executed copies of all
third-party consents and approvals contemplated by the Merger documents, in form
and substance reasonably satisfactory to Bulldog Nevada.
        (j)
No Material Adverse. No event will have occurred since the date of this
Agreement that has had a material adverse effect on the business, operations,
assets, properties, prospects or conditions of Northward and Northward Sub taken
as a whole.
        (k)
No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would (i) prevent consummation of any
of the Merger contemplated by this Agreement; or (ii) cause the Merger to be
rescinded following consummation.
        (l)
Bulldog BC Acquisition. The Bulldog BC Acquisition will have been consummated in
accordance with the terms and conditions of the Bulldog BC Acquisition
Agreement, provided that the Bulldog BC Acquisition may close concurrently with
the closing of the Merger.
        (m)
Resignations. Bulldog BC will have received the undated written resignation of
the board of Northward, including Michael Waggett and Suzette Lewis.
        (n)
Change in Directors. Bulldog BC will have received a signed resolution
appointing John Cockburn, James McMillan and Boo Jock Chong to the board of
Northward and accepting the resignations of Michael Waggett and Suzette Lewis
from the board of Northward.
        (o)
Surrender of Stock. The current directors of Northward, namely Michael Waggett
and Suzette Lewis will have surrendered all 2,000,000 shares of Northward Common
Stock (pre-split) owned by these individuals to Northward for cancellation
without consideration.
        (p)
Form 10-K. On or before the Closing Date, Northward will have filed with the
Securities and Exchange Commission (the "SEC") a copy of its annual report on
Form 10-KSB for the fiscal year ended August 31, 2003.
        (q)
Deregistration. On or before the Closing Date, Northward will have filed with
the SEC a post-effective amendment to its Form SB-2 filed with the SEC
deregistering all securities left to be sold under the Form SB-2.

ARTICLE 7.
ADDITIONAL COVENANTS OF THE PARTIES

7.1
Financing. Northward agrees to use its best efforts to complete the Northward
Private Placement in accordance with its obligations pursuant to the Bulldog BC
Acquisition Agreement.
    7.2
Access and Investigation. Between the date of this Agreement and the Closing
Date, Bulldog Nevada, on the one hand, and Northward, on the other hand, will,
and will cause each of their respective representatives to, (a) afford the other
and its representatives full and free access to its personnel, properties,
contracts, books and records, and other documents and data, (b) furnish the
other and its representatives with copies of all such contracts, books and
records, and other existing documents and data as required by this Agreement and
as the other may otherwise reasonably


--------------------------------------------------------------------------------


 
request, and (c) furnish the other and its representatives with such additional
financial, operating, and other data and information as the other may reasonably
request. All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to cooperate with the other
party and its representatives in connection with such investigations
    7.3
Confidentiality. All information regarding the business of Bulldog Nevada
including, without limitation, financial information that Bulldog Nevada
provides to Northward during Northward’s due diligence investigation of Bulldog
Nevada will be kept in strict confidence by Northward and will not be used
(except in connection with due diligence), dealt with, exploited or
commercialized by Northward or disclosed to any third party (other than
Northward’s professional accounting and legal advisors) without the prior
written consent of Bulldog Nevada. If the Merger contemplated by this Agreement
do not proceed for any reason, then upon receipt of a written request from the
Bulldog Nevada, Northward will immediately return to Bulldog Nevada any
information received regarding Bulldog Nevada’s business. Likewise, all
information regarding the business of Northward including, without limitation,
financial information that Northward provides to Bulldog Nevada during its due
diligence investigation of Northward will be kept in strict confidence by
Bulldog Nevada and will not be used (except in connection with due diligence),
dealt with, exploited or commercialized by Bulldog Nevada or disclosed to any
third party (other than Bulldog Nevada’s professional accounting and legal
advisors) without Northward’s prior written consent. If the Merger contemplated
by this Agreement do not proceed for any reason, then upon receipt of a written
request from Northward, Bulldog Nevada will immediately return to Northward (or
as directed by Northward) any information received regarding Northward’s
business.
    7.4
Notification. Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the
Disclosure Schedules relating to such party, such party will promptly deliver to
the other parties a supplement to the Disclosure Schedules specifying such
change. During the same period, each party will promptly notify the other
parties of the occurrence of any material breach of any of its covenant in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.
    7.5
Exclusivity. Until such time, if any, as this Agreement is terminated pursuant
to this Agreement, Bulldog Nevada will not, directly or indirectly solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any nonpublic information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity (other than
Northward) relating to any transaction involving the sale of the business or
assets (other than in the ordinary course of business), or any of the capital
stock of Bulldog Nevada, or any merger, consolidation, business combination, or
similar transaction.
    7.6
Conduct of Bulldog Nevada Business Prior to Closing. From the date of this
Agreement to the Closing Date, and except to the extent that Northward otherwise
consents in writing, Bulldog Nevada will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Northward acknowledges that Bulldog Nevada may
incur further loans from Antares under the Antares Loans to a maximum aggregate
loan amount of $85,000, exclusive of any loan by Antares of $20,000 to repay and
cancel the subscription for shares of William Heisinger.
    7.7
Certain Acts Prohibited - Bulldog Nevada. Except as expressly contemplated by
this Agreement and the Bulldog BC Acquisition Agreement, between the date of
this Agreement and the Closing Date, Bulldog Nevada will not, without the prior
written consent of Northward:


--------------------------------------------------------------------------------


  (a) amend its memorandum and articles, by-laws or other organizational
documents;         (b)
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Bulldog
Nevada, except as disclosed in a Disclosure Schedule to this Agreement;
        (c)
dispose of or contract to dispose of any Bulldog Nevada property or assets
except in the ordinary course of business consistent with past practice;
        (d) issue, deliver, sell, pledge or otherwise encumber or subject to any
lien any shares of the Bulldog Nevada Common Stock, or any rights, warrants or
options to acquire, any such shares, voting securities or convertible
securities;         (e)
not (i) declare, set aside or pay any dividends on, or make any other
distributions in respect of the Bulldog Nevada Common Stock, or (ii) split,
combine or reclassify any Bulldog Nevada Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Bulldog Nevada Common Stock; or
        (f)
not materially increase benefits or compensation expenses of Bulldog Nevada,
other than as contemplated by the terms of any employment agreement in existence
on the date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a Plan or arrangement as in effect on the date of this Agreement to
any such person.
      7.8
Certain Acts Prohibited - Northward. Except as expressly contemplated by this
Agreement and the Bulldog BC Acquisition Agreement, between the date of this
Agreement and the Closing Date, Northward will not, without the prior written
consent of Bulldog Nevada:
        (a) amend its certificate of incorporation, by-laws or other
organizational documents;         (b)
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Northward,
except as disclosed in a Disclosure Schedule to this Agreement;
        (c)
dispose of or contract to dispose of any Northward property or assets except in
the ordinary course of business consistent with past practice;
        (d)
issue or sell shares of Northward Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities, other
than in the Northward Private Placement; or
        (e)
not (i) declare, set aside or pay any dividends on, or make any other
distributions in respect of the Northward Stock, or (ii) split, combine or
reclassify any Northward Stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for shares of Northward
Stock
      7.9 Proxy Statement. As soon as is practical after execution of this
Agreement, Bulldog Nevada will prepare a proxy statement in connection with the
solicitation of approval of the shareholders of Bulldog Nevada to the Merger
(the “Proxy Statement”). Northward will provide to Bulldog Nevada all
information relating to Northward and Northward Sub as reasonably required to
prepare the Proxy Statement in compliance with applicable corporate and
securities laws. Bulldog Nevada will provide a copy of the Proxy Statement to
Northward and its legal counsel for their review and comment prior to
circulation to the shareholders of Bulldog Nevada. Bulldog Nevada and Northward
will each use their commercially reasonable efforts to finalize the Proxy
Statement and


--------------------------------------------------------------------------------


 
obtain the approval of the shareholders of Bulldog Nevada to the Merger. Bulldog
Nevada will ensure solicitation of proxies is conducted in accordance with
applicable securities law.
    7.10
Public Announcements. Northward and Bulldog Nevada each agree that they will not
release or issue any reports or statements or make any public announcements
relating to this Agreement or the Merger contemplated herein without the prior
written consent of the other party, except as may be required upon written
advice of counsel to comply with applicable laws or regulatory requirements
after consulting with the other party hereto and seeking their consent to such
announcement.
    7.11
Northward Board of Directors. Immediately upon the Closing, the current
directors of Northward will adopt resolutions appointing a new board of
directors for Northward consisting of three (3) members, consisting of John
Cockburn, James McMillan and Boo Jock Chong, and will accept the resignations of
Michael Waggett and Suzette Lewis. Northward will prepare and file a Schedule
14F information statement with the SEC as required under the Exchange Act in
connection with the change of directors arising in connection with the
completion of the Merger and the Bulldog Acquisition.
    7.12
Northward Name Change. Northward agrees that it will change its corporate name
to “Bulldog Technologies Inc.”, which name change will be effected either by (i)
obtaining shareholder approval for such name change, or (ii) merging the
Northward Sub into Northward. If required by law, Northward agrees to use its
commercially reasonably efforts to seek such shareholder approval of the name
change and to recommend to its shareholders that they approve the name change.
If the Merger is not consummated for any reason, Northward will not proceed with
the change of its corporate name to “Bulldog Technologies Inc.”. Bulldog Nevada
acknowledges that completion of the name change is not a condition precedent to
completion of the Merger or the Bulldog Acquisition.
    7.13
Stock Split. Northward agrees that it will proceed with a split of the Northward
Common Stock to be completed by way of a stock dividend of an additional 4.34
shares of Northward Common Stock for each one share of Northward Common Stock
currently issued and outstanding (the “Stock Split”). Bulldog Nevada consents to
the issue of the shares and other corporate actions of Northward necessary to
give effect to the Stock Split.

ARTICLE 8.
CLOSING

8.1
Closing. The Closing shall take place on the Closing Date at the offices of the
lawyers for Northward or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may completed by the exchange of undertakings between the respective legal
counsel for Bulldog Nevada, the Principal Shareholder and Northward, provided
such undertakings are satisfactory to each party’s respective legal counsel.
    8.2
Closing Deliveries of Bulldog Nevada and the Principal. At Closing, Bulldog
Nevada and the Principal Shareholder will deliver or cause to be delivered the
following, fully executed and in form and substance reasonably satisfactory to
Northward:


  (a)
copies of all resolutions and/or consent actions adopted by or on behalf of the
boards of directors of Bulldog Nevada evidencing approval of this Agreement and
the Merger;
        (b) the certificate and attached documents required by Section 6.1(d) of
this Agreement;         (c)
a certificate of an officer of Bulldog Nevada, dated as of Closing, certifying
that (a) each covenant and obligation of Bulldog Nevada has been complied with,
and (b) each representation, warranty and covenant of Bulldog Nevada is true and
correct at the Closing as if made on and as of the Closing;
        (d)
the Certificate of Merger duly executed by Bulldog Nevada and any other Bulldog
Nevada Merger Documents, each duly executed by Bulldog Nevada, as required to
give effect to the Merger; and


--------------------------------------------------------------------------------


  (e) the legal opinion required by Section 6.1(e) of this Agreement.       8.3
Closing Deliveries of Northward. At Closing, Northward will deliver or cause to
be delivered the following, fully executed and in form and substance reasonably
satisfactory to Bulldog Nevada:
        (a)
copies of all resolutions and/or consent actions adopted by or on behalf of the
boards of directors of Northward and the shareholder and directors of Northward
Sub evidencing approval of this Agreement and the Merger;
        (b)
a certificate of an officer of Northward, dated as of Closing, certifying that
(a) each covenant and obligation of Northward has been complied with, and (b)
each representation, warranty and covenant of Northward is true and correct at
the Closing as if made on and as of the Closing;
        (c)
a certificate of an officer of Northward Sub, dated as of Closing, certifying
that (a) each covenant and obligation of Northward Sub has been complied with,
and (b) each representation, warranty and covenant of Northward Sub is true and
correct at the Closing as if made on and as of the Closing;
        (d) the certificate and attached documents required by Section 6.2(d) of
this Agreement;         (e)
evidence of the closing of the Northward Private Placement, provided that such
closing may be concurrent with the Closing;
        (f)
the Certificate of Merger duly executed by Northward Sub and any other Northward
Merger Documents, each duly executed by Northward and Northward Sub, as required
to give effect to the Merger;
        (g) the legal opinion required by Section 6.2(e);         (h) the
resignations required by Section 6.2(m) of this Agreement;         (i) the
resolution required by Section 6.2(n) of this Agreement;         (j) evidence of
the surrender of stock as required by Section 6.2(o) of this Agreement;        
(k) the minute books and all corporate records of Northward; and         (l) a
list of all bank, trust, savings, checking or other accounts of Northward.

ARTICLE 9.
TERMINATION

9.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date contemplated hereby by:         (a) mutual agreement of Northward,
Northward Sub and Bulldog Nevada;         (b)
Northward, if there has been a breach by Bulldog Nevada or the Principal
Shareholder of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Bulldog Nevada or the Principal
Shareholder that is not cured, to the reasonable satisfaction of Northward,
within ten business days after notice of such breach is given by Northward
(except that no cure period will be provided for a breach by Bulldog Nevada or
the Principal Shareholder that by its nature cannot be cured);
        (c) Bulldog Nevada, if there has been a breach by Northward of any
material


--------------------------------------------------------------------------------


   
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Northward that is not cured by the breaching party, to the
reasonable satisfaction of Bulldog Nevada, within ten business days after notice
of such breach is given by Bulldog Nevada (except that no cure period will be
provided for a breach by Northward that by its nature cannot be cured);
        (d)
Northward or Bulldog Nevada, if the Merger contemplated by this Agreement have
not been consummated prior to November 28, 2003, unless the parties agree to
extend such date; or
        (e)
Northward or Bulldog Nevada if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Merger contemplated by this Agreement has become final and nonappealable.
      9.2
Effect of Termination. In the event of the termination of this Agreement as
provided in Section 9.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations

ARTICLE 10.
INDEMNIFICATION; REMEDIES; SURVIVAL

10.1
Certain Definitions. For the purposes of this Article 10, the terms “Loss” and
“Losses” means any and all demands, claims, actions or causes of action,
assessments, losses, damages. liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Northward or Bulldog
Nevada including damages for lost profits or lost business opportunities.
      10.2
Agreement of Bulldog Nevada to Indemnify. Bulldog Nevada and the Principal
Shareholder will indemnify, defend, and hold harmless Northward and Northward
Sub, its respective officers, directors, shareholders, employees and affiliates
from, against, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Northward and Northward Sub by reason of,
resulting from, based upon or arising out of:
        (a)
the breach by Bulldog Nevada or the Principal Shareholder of any representation
or warranty of Bulldog Nevada or the Principal Shareholder contained in or made
pursuant to this Agreement, any Bulldog Merger Document or certificate or
instrument delivered pursuant to this Agreement;
        (b)
the breach or partial breach by Bulldog Nevada or the Principal Shareholders of
any covenant or agreement of Bulldog Nevada made in or pursuant to this
Agreement, or any Bulldog Merger Document or other certificate or instrument
delivered pursuant to this Agreement.
      10.3
Agreement of Northward to Indemnify. Northward and Northward Sub will indemnify,
defend, and hold harmless Bulldog Nevada and the Principal Shareholder from,
against, for, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Bulldog Nevada and the Principal Shareholder by
reason of, resulting from, based upon or arising out of:
        (a)
the breach by Northward or Northward Sub of any representation or warranty of
Northward or Northward Sub contained in or made pursuant to this Agreement, any
Northward Merger Document or certificate or instrument delivered pursuant to
this Agreement;
        (b)
the breach or partial breach by Northward or Northward Sub of any covenant or
agreement of Northward or Northward Sub made in or pursuant to this Agreement,
or any Northward Merger Document or other certificate or instrument delivered
pursuant to this Agreement.


--------------------------------------------------------------------------------

ARTICLE 11.
MISCELLANEOUS PROVISIONS

11.1
Effectiveness of Representations; Survival. Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake. The
representation, warranties and agreements will survive the Closing Date and
continue in full force and effect until six (6) months after the Closing Date.
    11.2
Further Assurances. Each of the parties hereto will cooperate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.
    11.3
Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.


--------------------------------------------------------------------------------


11.4
Expenses. Each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Merger contemplated hereby, including all fees and expenses of
agents, representatives, counsel, and accountants.
    11.5
Entire Agreement. This Agreement, the exhibits, schedules attached hereto and
the other Merger Documents contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior arrangements and
understandings, both written and oral, expressed or implied, with respect
thereto. Any preceding correspondence or offers are expressly superseded and
terminated by this Agreement.
    11.6
Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):


  If to Bulldog Nevada:          BULLDOG TECHNOLOGIES INC.      128 - 11180
Coppersmith Place      Richmond, BC V7A 5G8      Attention: John Cockburn  
   Telephone: 604-271-8656      Fax: 604-271-8654       With a copy (which will
not constitute notice) to:          CLARK WILSON      Barristers and Solicitors
     800 - 885 West Georgia Street      Vancouver, BC V6C 3H1      Attention:
Virgil Hlus, Esq.      Telephone: 604-687-5700      Fax: 604-687-6314       If
to Northward:          NORTHWARD VENTURES, INC.      Suite 2120, 1066 West
Hastings Street      Vancouver, British Columbia      Attention: Michael Waggett
     Facsimile: 604-______________________       With a copy (which will not
constitute notice) to:          Michael H. Taylor, Esq.      O'Neill & Taylor
PLLC      Suite 1010, 435 Martin Street,      Blaine, WA 98230      
   Facsimile: (330) 332-2291      
All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.


--------------------------------------------------------------------------------


11.7 Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.     11.8 Benefits. This Agreement is and will only be construed
as for the benefit of or enforceable by those persons party to this Agreement.  
  11.9 Assignment. This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.     11.10 Governing
Law. This Agreement will be governed by and construed in accordance with the
laws of the Province of British Columbia applicable to contracts made and to be
performed therein.     11.11 Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.  
  11.12 Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.     11.13 Fax Execution. This
Agreement may be executed by delivery of executed signature pages by fax and
such fax execution will be effective for all purposes.     11.14 Schedules and
Exhibits. The schedules and exhibits are attached to this Agreement and
incorporated herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

NORTHWARD VENTURES, INC.
a Nevada corporation by its authorized signatory:

/s/ Michael Waggett
Signature of Authorized Signatory

MICHAEL WAGGETT
Name of Authorized Signatory

President
Position of Authorized Signatory

BULLDOG TECHNOLOGIES INC.
a Nevada corporation by its authorized signatory:

/s/ John M. Cockburn
Signature of Authorized Signatory

JOHN M. COCKBURN
Name of Authorized Signatory

President & CEO
Position of Authorized Signatory

SIGNED, SEALED AND DELIVERED

--------------------------------------------------------------------------------


BY JOHN COCKBURN in the presence of:       /s/ Hector Wald   Signature of
Witness       5769 184 A St.   Address of Witness /s/ John Cockburn   JOHN
COCKBURN Surrey, B.C.  

BULLDOG ACQUISITION CORP.
a Nevada corporation by its authorized signatory:

/s/ Michael Waggett
Signature of Authorized Signatory

MICHAEL WAGGETT
Name of Authorized Signatory

President
Position of Authorized Signatory

--------------------------------------------------------------------------------